* Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.1 Page 1 of 14

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN FILED -GR

 

Taay “Zonder 396144 voLeRk oF COURT

U.S. DISTRICT COURT

 

WESTERN DISTRIGT\OF MICHI Ny
BY:_mkc SCANNED B 7 \

 

(Enter above the full

* Rranch

names of all plaintiffs, including prisoner number, in this action.)

d gvady Tau

 

1:19-cv-435

 

(Enter above the full

name of the defendant or defendants in this action.) an Kena Tanyesete hapiee —— 7

COMPLAINT

I Previous Lawsuits

CAUTION: The Prison Litigation Reform Act has resulted in substantial changes in the ability of incarcerated
individuals to initiate lawsuits in this and other federal courts without prepayment of the civil action filing fee.
Accurate and complete responses are required concerning your litigation history. Generally, a plaintiff's failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of
proceeding in forma pauperis and require you to pay the entire $400.00 filing fee regardless of whether your

complaint is

A. : Hav

dismissed.

€ you ever filed a lawsuit while incarcerated or detained in any prison or jail facility? Yes No ja

B. If your answer to question A was yes, for each lawsuit you have filed you must answer questions | through 5 below.
Attach additional sheets as necessary to answer questions 1 through 5 below with regard to each lawsuit.

 

 

 

1. Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. If the lawsuit was filed in federal court, identify the district within which the lawsuit was filed.

2. Is the action still pending? # YesO Noa
a. If your answer was no, state precisely how the action was resolved:

3. Did you appeal the decision? YesO Noja~

4.. Is the appeal still pending? YesO Noe

a. Ifnot pending, what was the decision on appeal?

 

 

5. Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? Yes O Noe

If so, explain:

 

 

rs

 

Il. Place of Present Confinement Sasin OW) Correchiorol 4 AC deb

If the place of present confinement is not the place you were confined when the occurrence that is subject of instant lawsuit
arose, also list the place you were confined:

“Peanch Covrdy j al

-1-
Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.2 Page 2 of 14

‘Ill. Parties
A. Plaintiff(s)

Place your name in the first blank and your present address in th e second blank. Provide the same information for any additional
plaintiffs. Attach extra sheets as necessary.

 

Name of Plaintiff A

Address AQ2S pierce Rd thee imd JM, YU 8623

B. Defendant(s) .

Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an
official and/or personal capacity. If there are more than four defendants, provide the same information for each additional defendant.
Attach extra sheets ary.

Name of Defendant #1 TS ( «AC KW ( CON Ay by oy |

Position or Title Coundy loc fe- UP y Ack

Place of Employment : ,

Address S BO Mer shall fid Coldwaker Mi : Y9635 6

Official and/or personal capacity? ORG i@ load (ers 10 | Capacet 4

Name of Defendant #2 Aw Cotteactreas officers of Beach Coury Jey]
Position or Title VO Provide Ya Phey 4a AC tas maAte nd Se cuntty af Sei |

Place of Employment Bj freack Coundy Vet \
Address DRO WMARSLAW RA Colducteen Mi Yaar&

Official and/or personal capacity? © Peal md Pectovel Cospasetiny

Name of Defendant #3

 

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #4

 

Position or Title

 

Place of Employment
Address

 

 

Official and/or personal capacity?

 

Name of Defendant #5

 

Position or Title

 

Place of Employment
Address .

 

 

Official and/or personal capacity?

 
* Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.3 Page 3 of 14

‘IV. Statement of Claim

State here the facts of your case. Describe how each defendant is personally involved. Include also the names of other persons
involved, dates and places. Do not give any legal arguments or cite any cases or statutes. If you intend to allege a num ber of
related claims, number and set forth each claim in a separate para graph. Use as much space as you need. Atta ch extra sheets if

Ppiexe (de fee a (comple Dera srephs B to 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-3- (Last Revised: June 2013)
_* Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.4 Page 4 of 14

‘V. Relief

State briefly and precisely what you want the court to do for you.

less bcfe bo Prragnphs 3Y + 39

 

 

 

 

 

 

 

    
 
 

  

Dat Signa
NOTICE TO PLAINTIFF(S)
The failure of a pro se litig the court apprised of an address change may be considered cause for dismissal.

-4- (Last Revised: June 2013)
Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19

MICHIGAN DEPARTMENT OF CORRECTIONS

PagelD.5 Page 5 of 14

 

 

 

 

CSJ-110 4/90
4835-3110
PRISONER STATIONERY
TO: FROM:
NAME NAME
NO. AND STREET or R-R. NO. LOCK
CITY STATE zIP INSTITUTION DATE

 

 

 

 

 

 

 

 

IN CORRESPONDENCE, USE NAME AND NUMBER ON YOUR LETTER AND ENVELOPE

 

United States District Court

 

_WesternDisteick of Michigan

 

 

SS
N- J

MAN Corrections Officers
of the Beanch Cauntu sal
J

Cc amplaint

 

TT JURISDICTION & VENUE

 

 

 

 

 

 

 

 

 

 
; Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.6 Page 6 of 14

MICHIGAN DEPARTMENT OF CORRECTIONS

 

 

 

CSJ-110 4/90
4835-3110
PRISONER STATIONERY
TO: FROM:
NAME NAME
NO. AND STREET or R.R. NO. LOCK
CITY STATE zIP INSTITUTION

 

DATE

 

 

 

 

 

 

 

 

IN CORRESPONDENCE, USE NAME AND NUMBER ON YOUR LETTER AND ENVELOPE
HT SEF ENDENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.7 Page 7 of 14

MICHIGAN DEPARTMENT OF CORRECTIONS

 

 

 

 

CSJ-110 4/90
4835-3110
PRISONER STATIONERY
TO: FROM:
NAME NAME
NO. AND STREET or RR. NO. LOCK
CITY STATE zIP INSTITUTION DATE

 

 

 

 

 

 

 

 

IN CORRESPONDENCE, USE NAME AND NUMBER ON YOUR LETTER AND SEL

 

 

 

 

 

 

 

 

 

 

Uae ir tere Re ea) eaten Gee ee oe eee
AMAETOA DN

QO
x s a a
CC 2 4 6 VA _ Oe =

OL) O1OWy'\ j L2LA

5

. aj

hes aren

ASA VVILES

4 “
Ong O-¢

WNC LAL -

 

 

 

 
Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.8 Page 8 of 14

MICHIGAN DEPARTMENT OF CORRECTIONS

 

 

 

CSJ-110 4/90
4835-3110
PRISONER STATIONERY
TO: FROM:
NAME NAME
NO. AND STREET or R.R. NO. LOCK
CITY STATE zIP INSTITUTION DATE

 

 

 

 

 

 

 

 

 

IN CORRESPONDENCE, USE NAME AND NUMBER ON YOUR LETTER AND ENVELOPE

 

A XN
PO MOpM\u 4 Cla VAG € \o O AS 2 V\ ect G,¥lPa Le LIAG
x‘ x “ & X a
PViGANnGe Oo avi cle py AG VWiw ot 3 Onts uncle STKE oA Stale on Ora OS

Wellas adwinichentive cemedies.

 

 

 

 

 

 

 

 

 

 

 

 

    
        
  

el and unusual ounic a 1 ©

ABALAVA

are Knovn Lor beatt na sey oConders
Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.9 Page 9 of 14

MICHIGAN DEPARTMENT OF CORRECTIONS

 

 

CSJ-110 4/90
4835-3110
PRISONER STATIONERY
TO: FROM:
NAME NAME
NO. AND STREET or R.R. NO. LOCK
CITY STATE zIP INSTITUTION

 

 

DATE

 

 

 

 

 

 

 

 

IN CORRESPONDENCE, USE NAME AND NUMBER ON YOUR LETTER AND ENVELOPE
Plaintill Ada, ovniieh aAue PLacess under the Eourte ain 6
Amendment tothe ek abies.

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.10 Page 10 of 14

 

 

 

 

MICHIGAN DEPARTMENT OF CORRECTIONS 8.110 4/00
PRISONER STATIONERY

TO: FROM:

NAME NAME

NO. AND STREET or R.R. NO. LOCK

CITY STATE zIP INSTITUTION DATE

 

 

 

 

 

 

 

 

IN CORRESPONDENCE, USE NAME AND NUMBER ON YOUR LETTER AND ENVELOPE
a x a a
~ Fourteenth Amendment & the constrtuion-

 

 

 

 

 

i : . G 2. 5

Conetitution of State Lous and Federal Laws.

 

f \ ; : : ile _v- \
at 104-05 Hemwmi ng Vv: Gor cyk 134 E.2d 10U-o0f (2d \ (exe 199g)

4 A

- ’

 

 

 

 

 

 

 
Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.11 Page 11 of 14

 

 

 

 

MICHIGAN DEPARTMENT OF CORRECTIONS awh
PRISONER STATIONERY

TO: FROM:

NAME NAME

NO. AND STREET or R.R. NO. LOCK

CITY STATE zIP INSTITUTION DATE

 

 

 

 

 

 

 

 

iN CORRESPONDENCE, USE NAME AND NUMBER ON YOUR LETTER AND ENVELOPE |

   
 

 

 

 

 

 

   

Q nt ay AG yr\ar.y I Cy PeNnSarTto OOAWOaG ¢

each deferdent soundly and severattu,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
s

MICHIGAN DEPARTMENT OF CORRECTIONS

Case 1:19-cv-00435-RJJ-RSK ECF No. 1 filed 06/06/19 PagelD.12

Page 12 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CSJ-110 4/90
4835-3110
PRISONER STATIONERY
TO: FROM:
NAME NAME
NO. AND STREET or R.R. NO. LOCK
CITY STATE ZIP INSTITUTION DATE
IN CORRESPONDENCE, USE NAME AND NUMBER ON YOUR LETTER AND ENVELOPE
Midcess: GaqinasReqonal Facility
Q625 Presce Rd
Freeland, M©. 49623
—- VERTETCATTON-
L » L Zo G KE ha AC Mate Ose AL © QO
(1 Nouslecne and De Ate Ue and cet amcer Mena

purjacy that the. fargeing as true and correct.

 

f

 

 

a

ee
= L ni Doe ‘
ae oe.

Noa

 

 

 

 

 

 

 
3 Page 13 of 14

Ne AL ell leg fell

 
4 Page 14 of 14

*

 
